Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on June 30th, 2020. Claims 1-15 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2019 and 01/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cencini et al. (USPGPUB No. 2017/0116103 A1, hereinafter referred to as Cencini) in view of CHOU  al. (USPGPUB No. 2017/0116103 A1, hereinafter referred to as CHOU).
Referring to claim 1, Cencini discloses a method for transmitting a file based on a BMC {see Fig. 1, [0007].}, comprising:
sending, by using a first BMC {see Fig. 1, [0143].}, the first BMC transmits a data file to the second BMC {“file and configuration management”, see Fig. 1, [0143].};
Cencini does not appear to explicitly disclose a preset command to a second BMC, before the first BMC transmits a data file to the second BMC;
However, Chou discloses a preset command to a second BMC {multiple commands sent via “BMC 102 and 103” via “network 101”, see Fig. 1a, [0040]}, before the first BMC transmits a data file to the second BMC {“BIOS setup option”, [0033].};
controlling the second BMC to stop an IPMI process running based on an I2C bus in response to the preset command {“i2c”, see Fig. 4, [0082].}; and
controlling the first BMC to transmit the data file {“resetting the node”, see Fig. 2b, [0049].} to the second BMC by using a communication function of the I2C bus {“communicate with other components in the system”, last 3 lines of [0082].}.
Cencini and Chou are analogous art because they are from the same problem-solving area, method and systems for handling PCIe devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cencini and Chou before him or her, to modify Cencini’s BMC incorporating Chou’s “BMC 102 and 103”.
The suggestion/motivation for doing so would have been to provide BIOS setup options on a server system and then automatically update the BIOS setup options on other server systems in a baseboard 
Therefore, it would have been obvious to combine Chou with Cencini to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Chou discloses, wherein the controlling the second BMC to stop the IPMI process running based on the I2C bus in response to the preset command comprises:
modifying a value of a preset flag variable {“BMC can then reset the internal flag to none”, last 3 lines of [0029].} from an initial value to a flag value in response to the preset command {“SMI handler”, [0029].}, and monitoring the flag variable by using a preset process, and stopping the IPMI process running {“cause the particular server system to reset”, [0029].} based on the I2C bus by calling a system function when the value of the flag variable is the flag value {“BIOS SMI function”,  [0029].}.

As per claim 3, the rejection of claim 2 is incorporated and Chou discloses wherein after transmitting the data file to the second BMC, the method further comprises:
modifying the value of the flag variable to the initial value {“BMC can then reset the internal flag to none”, last 3 lines of [0029].}, and restarting the IPMI process by calling the system function {“BIOS SMI function”, [0029].}.

As per claim 4, the rejection of claim 2 is incorporated and Chou discloses wherein after the stopping the IPMI process running based on the I2C bus by calling the system function, the method further comprises:
recording, in a log file, a time instant at which the IPMI process is stopped and parameter information of the first BMC in correspondence with each other {“system event log controller” performing such time instant functions as claimed, [0077].}.

As per claim 5, the rejection of claim 1 is incorporated and Cencini discloses wherein the initial value is 0, and the flag value is 1 {“BMC can then reset the internal flag to none”, last 3 lines of [0029].}.

As per claim 6, the rejection of claim 1 is incorporated and Chou discloses wherein the data file is a mirror file of a bin type {“copy data from the memory 404” for a firmware/bios update “update BIOS setup” (see Fig. 4, [0071], [0092].}.

Referring to claims 7-8 are apparatus claims reciting claim functionality language of the method claim of claims 1-6, respectively, thereby rejected under the rationale of claims 1-6 recited above.

Referring to claim 9, and 11-15 are apparatus claims reciting claim functionality language of the method claim of claims 1-6, respectively, thereby rejected under the rationale of claims 1-6 recited above.

Referring to claim 10 is computer readable storage medium claim reciting claim functionality language of the method claim of claims 1-6, respectively, thereby rejected under the rationale of claims 1-6 recited above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is indicative the current state of the art: US 10298447 B2, US 20130343408 A1, US 20200409732 A1, US 10387346 B2, and US 20190357044 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184